Exhibit 12 AMERICAN AIRLINES, INC. Computation of Ratio of Earnings to Fixed Charges (in millions) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Earnings (Loss): Earnings (Loss) before income taxes $(396) $146 $(2,203) $468 Add:Total fixed charges (per below) 373 422 1,094 1,274 Less:Interest capitalized 10 2 23 16 Total earnings (loss) before income taxes $ (33) $ 566 $ (1,132) $1,726 Fixed charges: Interest $ 155 $200 $467 $610 Portion of rental expense representative of the interest factor 212 219 614 655 Amortization of debt expense 6 3 13 9 Total fixed charges $373 $ 422 $ 1,094 $1,274 Ratio of earnings to fixed charges - 1.34 - 1.35 Coverage Deficiency 406 - 2,226 - Note:As of September 30, 2008, American has guaranteed approximately $750 million of AMR’s unsecured debt and approximately $305 million of AMR Eagle’s secured debt.The impact of these unconditional guarantees is not included in the above computation.
